DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/7/2021.
Claims 1-20 are pending. Claims 110 and 17 are independent.
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/7/2021 is acknowledged.
Claims 6 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the term “about” in line 2 of the claim, which is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the 
For example, one of ordinary skill in the art could not make a clear determination of whether or not a specific value reasonably constitutes as being “about 1.5” as required in claim 2 without clear upper and lower limits defined for the term “about”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2021/0035949 A1) in view of Lee et al. (US 2019/0088524 A1, hereinafter “Lee”).
Regarding independent claim 1, Huang discloses a method comprising: 
coating a release film 82 (“adhesive layer”, which assists in releasing die 4 from carrier 80- ¶¶0079, 0084) over a carrier 80 (“carrier”- ¶0079) (see Fig. 12);
placing a device die 4 (“lower element... die”- ¶0048, including connectors 411) over the release film 82 (see Fig. 14); 
encapsulating the device die 4 in an encapsulant 18 (“encapsulant”- ¶0082) (see Fig. 15); and 
planarizing the encapsulant 18 until the device die 4 is revealed (¶0083) (see Fig. 16).

Lee discloses a method comprising forming a carrier 10, wherein the carrier 10 comprises a first material 1 (“main body”- ¶0039) having a first Coefficient of Thermal Expansion (CTE) and a second material 9 (“filler particles”- ¶0039) having a second CTE different from the first CTE (¶0039) (see Fig. 10).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang such that the carrier comprises a first material having a first Coefficient of Thermal Expansion (CTE), and a second material having a second CTE different from the first CTE as taught by Lee for the purpose of utilizing a suitable and well-known composition for a carrier which improves the strength of the carrier (Lee ¶0039).
Regarding claim 3, Huang discloses the method further comprising de-bonding the device die 4 and the encapsulant 18 from the carrier 80 (¶0084) (see Figs. 1 and 16).
Regarding claim 4, Huang discloses wherein the device die 4 has an elongated plane-view shape having a first lengthwise direction, since die 4 has an extended length as seen in a plan view (see Fig. 2).
Regarding claim 7, the combined teachings disclose wherein the release film (82- Huang) is in physical contact with both of the first material (1- Lee) and the second material (2- Lee), since as shown in Fig. 10 of Lee the second material 2 is dispersed throughout the first material 1 such that there would be some particles of second material 2 at the top surface of the first material 1 which would be in physical contact with the overlying film 82 in Huang.
Regarding claim 8, Figure 10 of Lee discloses wherein the second material (2-Lee) extends from a top surface of the first material (1- Lee) to an intermediate level between the top surface and a bottom surface of the first material (1-Lee), since the second material 2 is dispersed throughout the first material 1 such that there would be some particles of second material 2 at the top surface of the first material 1 which would extend from the top surface of the first material 1 to an intermediate level in the first material 1.
Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record including Huang and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the second material comprises a plurality of elongated strips, wherein the second CTE is smaller than the first CTE, and each of the elongated strips has a second lengthwise direction parallel to the first lengthwise direction”.
Regarding claim 9, the prior art of record including Huang and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the second material comprises a plurality of elongated strip portions, each extending continuously from a first end of the carrier to a 
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record including Huang and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the device die has an elongated plane-view shape, with a ratio of a length to a width of the device die being greater than about 1.5, and after the encapsulant is planarized, a composite structure comprising the carrier, the release film, the device die and the encapsulant has concentric and round warpage contour lines”.
Claims 10-18 and 20 are allowed.
Regarding independent claim 10, Huang discloses a method comprising: 
coating a release film 82 (“adhesive layer”, which assists in releasing die 4 from carrier 80- ¶¶0079, 0084) over a carrier 80 (“carrier”- ¶0079), wherein the carrier 80 has a top surface (see Fig. 12);
placing a plurality of device dies 3, 4 (“lower element... die”- ¶¶0047-0048, including connectors 311, 411) over the release film 82, wherein the plurality of device dies 3, 4 are spaced apart from each other, and the plurality of device dies 3, 4 are elongated device dies, since dies 3, 4 each have an extended length as seen in a plan view (see Figs. 2 and 14); 

planarizing the encapsulant 18 until the plurality of device dies 3, 4 are revealed (¶0083) (see Fig. 16); 
forming a redistribution structure 2 (“conductive structure”- ¶0061) over the plurality of device dies 3, 4 and the encapsulant 18 (see Figs. 17-18), wherein the redistribution structure 2 comprises: 
a plurality of dielectric layers 20 (“dielectric layer”- ¶0061) (see Figs. 17-18); and 
a plurality of redistribution lines 24 (“circuit layer”- ¶0061) in the plurality of dielectric layers 20, wherein the plurality of redistribution lines 24 are in the plurality of dielectric layers 20 (see Figs. 17-18); and 
de-bonding the plurality of device dies 3, 4 and the encapsulant 18 from the carrier 80 (¶0084) (see Figs. 1 and 16).
Huang does not expressly disclose wherein the carrier has a first Coefficient of Thermal Expansion (CTE) in a first direction parallel to the top surface, and a second CTE in a second direction parallel to the top surface, with the second direction being perpendicular to the first direction, wherein the second CTE is different from the first CTE, and the method further comprises de-bonding the plurality of device dies, the encapsulant, and the redistribution structure from the carrier.
Thus, regarding independent claim 10, the claim is allowed, because the prior art of record including Huang and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “the 
Claims 11-16 are allowed as being dependent on allowed claim 10.
Regarding independent claim 17, Huang discloses a method comprising: 
coating a release film 82 (“adhesive layer”, which assists in releasing die 4 from carrier 80- ¶¶0079, 0084) over a carrier 80 (“carrier”- ¶0079) (see Fig. 12);
placing a device die 4 (“lower element... die”- ¶0048, including connectors 411) over the release film 82, wherein the device die 4 is elongated and has a second lengthwise direction either parallel to or perpendicular to the first lengthwise direction, since die 4 has an extended length as seen in a plan view (see Fig. 2); 
encapsulating the device die 4 in an encapsulant 18 (“encapsulant”- ¶0082) (see Fig. 15); and 
planarizing the encapsulant 18 until the device die 4 is revealed (¶0083) (see Fig. 16).
Huang does not expressly disclose, wherein the carrier comprises: a first material; and a second material in the first material, wherein the second material is different from the first material, and wherein the second material comprises a plurality of elongated strips having a first lengthwise direction.
Thus, regarding independent claim 17, the claim is allowed, because the prior art of record including Huang and/or Lee, either singularly or in combination, does not 
Claims 18 and 20 are allowed as being dependent on allowed claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. (US 2017/0243763 A1), which discloses a method comprising forming a carrier with different materials with different coefficients of thermal expansion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY C CHANG/Primary Examiner, Art Unit 2895